Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s order dismissing this civil action for failure to comply with a court order. We have reviewed the record and conclude that there was no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Hurt v. U.S. Constitution, No. 5:15-cv-00488-BO (E.D.N.C. Oct. 29, 2015). The motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.